Contracts; interpretation. — Plaintiff seeks Wunderlich Act review of a decision of the General Services Administration Board of Contract Appeals. Plaintiff entered into a fixed-price contract for the remodeling of the United States Post Office located at Longview, Texas. Disputes arose as to the painting and varnishing requirements, and also respecting other items of work. Defendant has counterclaimed for sums allegedy owing it respecting items unrelated to the present case. Senior Trial Judge Stone, in a recommended decision dated September 27, 1973 (reported in full at 19 CCF para. 82546), concluded that the Board’s decision denying plaintiff’s claims in dispute should be sustained. This case came before the court on defendant’s motion requesting the court to adopt the recommended decision, plaintiff having failed to file a request for review. Since the court agrees with the trial judge’s decision, by order dated February 1,1974, it granted defendant’s said motion, adopted the decision concluding that plaintiff is not entitled to recover as the basis for its judgment in this case, denied plaintiff’s motion for summary judgment, granted defendant’s motion for summary judgment, dismissed the petition, and dismissed defendant’s counterclaim without prejudice.